Citation Nr: 0635267	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-04 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for disability involving right lower extremity edema, claimed 
as due to VA bypass surgery performed in May 1999 and 
subsequent wound infection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from May 1964 to April 1968 
and from May 1974 to February 1975.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied his §1151 claim.  After 
the veteran testified at a November 2003 RO hearing, the 
Board remanded the claim in March 2006 for a videoconference 
hearing.  In September 2006, the veteran testified before the 
undersigned acting Veterans Law Judge.  Copies of the hearing 
transcripts are in the record.


FINDING OF FACT

The competent medical evidence supports a conclusion that any 
additional disability the veteran may have suffered as a 
result of bypass surgery and right leg vein harvesting 
performed by VA in May 1999 and subsequent wound infection, 
cellulitis and edema, was neither due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part nor proximately caused 
by an event that was not reasonably foreseeable.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C. § 1151 for 
disability involving right lower extremity edema, claimed as 
due to VA bypass surgery and subsequent wound infection, is 
not warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.358, 
3.361 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.

The Pelegrini Court held that notice must be provided by VA 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
Here, the RO did not provide VCAA notice prior to its 
initial, January 2003 adjudication of the claim.  However, 
this error was cured by a September 2005 VA notice letter 
followed by readjudication of the claim in the April 2006 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).
 
The Court in Pelegrini also held that VA notice must: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-21.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  VA notification need not be contained 
in a single communication and the law and regulations are 
silent as to the format to be used.  Mayfield, 444 F.3d at 
1333.

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  A September 2005 letter met the VA's notice 
requirements.  In it, the RO told the veteran it was working 
on his § 1151 claim and, in an attachment entitled, "What 
the Evidence Must Show," accurately explained how to 
establish entitlement to this benefit.  In addition, the RO 
listed the types of evidence that the veteran could submit 
and, in an attachment entitled, "How You Can Help and How VA 
Can Help You," explained the respective responsibilities of 
VA and the veteran in obtaining additional Federal and non-
Federal evidence.  The RO also wrote, on page 2 of the 
letter, "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  Given the foregoing, the 
Board is satisfied that the appellant has been adequately 
informed of all four elements of a valid notice.  

VA's duty to assist a claimant in substantiating his claim 
also has been satisfied.  VA has associated with the record 
the veteran's pertinent VA treatment records, two VA medical 
opinions, two hearing transcripts, and various lay 
statements.  Here, VA has obtained all identified medical 
records and there is no indication that any other records 
exist that should be requested, or that any pertinent 
evidence was not received.  Indeed, the veteran indicated in 
an April 2006 response that he had no other information or 
evidence to submit and he also stated at the September 2006 
videoconference hearing that he did not want additional time 
to obtain another medical opinion and would prefer to "go by 
the material already in the file"  (hearing transcript, pp. 
14-15).  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's March 2006 remand and 
the duty to assist was met.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).

In light of the denial of the claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Neither the veteran or his representative have alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown, as VA readjudicated the claim and issued 
a supplemental statement of the case in April 2006 before 
returning the case to the Board.  Thus, the Board finds that 
the purpose behind the duty and notice requirements have been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

Analysis

At both a November 2002 RO hearing and a September 2006 
videoconference Board hearing, the veteran testified that, in 
May 1999, he had a second coronary artery bypass surgery at 
the VA Medical Center (VAMC) in Tampa and was discharged 
after about 20 days in the hospital; that before his 
discharge he noticed what appeared to be a half of a golf 
ball size lump above the ankle at the harvest site on his 
right leg and was told not to worry about it and it was not 
pursued; that several months later, because his leg was red 
up to his mid-calf and he felt a burning sensation, he went 
to the Gainesville VAMC, where he initially was treated with 
antibiotics for an infected wound; that later he was 
hospitalized and the lump was surgically removed and treated 
with antibiotics; and that the VA surgeon in Gainesville had 
said "you know who to blame this on."  He asserted that the 
problem was caused by improper sutures and not the result of 
the use of unsterilized instruments or an unclean 
environment.  The veteran indicated that he was still having 
problems, mainly edema.  He clarified that he did not have 
cellulitis and maintained that at Gainesville, they stressed 
that the situation should have been addressed prior to 
September 1999.  But the veteran admitted that he had no 
written opinion from any physician saying that the problem 
may have been due to negligence or carelessness or the result 
of or lack of skill on VA's part.  

Under 38 U.S.C.A. § 1151, VA must pay compensation to a 
veteran for a "qualifying additional disability" as if such 
disability is service-connected under the following 
circumstances: if the veteran suffers from additional disease 
or injury, or an aggravation of an existing disease or 
injury, caused by VA training, hospitalization, medical or 
surgical treatment, or examination; or caused in the pursuit 
of certain vocational rehabilitation.  The qualifying 
disability must not be the result of the veteran's willful 
misconduct.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2006).

For claims such as this one filed on or after October 1, 
1997, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show 
additional disability which was caused by VA hospital care, 
medical or surgical treatment or examination; and that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospital care, medical or surgical treatment, or examination.  
In the alternative, the claimant must show that he/she 
suffers from additional disability which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the additional disability was 
an event which was not reasonably foreseeable.  See 38 
U.S.C.A. § 1151(a)(1)(A), (B); 63 Fed. Reg. 31,263 (1998); 
VAOPGCPREC 40-97.

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.361(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.361(c)(1).  

At a September 1999 VA examination, the veteran stated that 
ever since the infection in his right leg, he has had 
problems with swelling, which interferes with his walking.  
On examination, the veteran's right lower extremity showed 2+ 
pitting edema from mid calf to ankle.  No ulceration was 
seen.  His right leg scar was healed and without tenderness 
or keloids.  The diagnosis was status post coronary artery 
bypass graft times two, 1990 and 1999; and dependent edema in 
the right lower extremity, secondary to vein harvesting and 
subsequent wound infection treated in October 1999.  In a 
February 2003 addendum report, the examiner indicated that 
the surgical scarring on both of the veteran's legs was well 
healed without tenderness or ulceration.  

After a claims file review, a December 2003 VA heart examiner 
noted that the veteran did undergo coronary artery bypass 
graft surgery in May 1999; that he later was hospitalized in 
September 1999 for an infection; and that he has developed 
further circulatory problems.  Although it is unfortunate and 
unplanned for, the examiner could find no evidence that there 
was negligence on the part of VA as far as the wound being 
improperly sewn at the time of surgery, adding that wounds do 
not always heal well despite good treatment, and that is a 
risk that happens and is a force in consequence sometimes in 
surgery.  The examiner stated that one does not need to have 
negligence for this to occur.

An October 2004 cardiology consult report reflects that 
following his second bypass surgery, there were some problems 
with cellulitis of the right lower extremity; that the 
veteran had to go to the Gainesville VAMC to have that 
addressed; and that it took several months for him to recover 
from the second surgical procedure.  A review of the 
veteran's musculoskeletal system at that time was 
unremarkable except for back pain.  

In the present case, the evidence shows that following a May 
1999 coronary artery bypass graft procedure that involved 
taking a vein from his right leg, the veteran was diagnosed 
with, and treated for, a right leg infection and cellulitis 
and claims that he still suffers from edema.  However, no 
edema was noted on examination in October 2004, so it is 
debatable whether additional disability was caused by VA 
surgical treatment.  

Even assuming there was additional disability as a result of 
the May 1999 surgery and subsequent VA treatment, the 
preponderance of the competent evidence reflects that the 
proximate cause of the disability was neither VA fault of the 
type described in the statute and regulations nor an event 
not reasonably foreseeable.  Specifically, in December 2003, 
a VA physician who reviewed the claims file gave a history of 
the May 1999 surgery and the veteran's subsequent infection 
and circulatory problems and concluded: "[T]here is no 
evidence I could find that there is a negligence on the part 
of the VA as far as the wound being improperly sewn at the 
time of the surgery."  Further, there is no evidence that 
the veteran's claimed disability was both due to VA treatment 
and was not reasonably foreseeable.  The December 2003 
examiner noted that wounds do not always heal well despite 
good treatment, and that such infection and residuals are a 
risk that happens and is a foreseeable consequence of surgery 
that occurs without negligence.  The Board notes that the 
December 2003 VA opinion report contains the words, "a force 
in consequence," but the context of the statement indicates 
that this is a mistranscription of the phrase "foreseeable 
consequence."  Thus, the only medical opinion addressing two 
of the relevant issues indicates that the proximate cause of 
the veteran's right leg infection and subsequent edema and 
cellulitis was not carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the surgical treatment and that it 
was not an event that was not reasonably foreseeable, that 
is, it was in fact reasonably foreseeable that a leg 
infection could result from right leg vein harvested during 
bypass surgery without any fault on VA's part.  The Board 
finds that this medical opinion constitutes competent 
evidence because it was preceded by review of the claims file 
and the examiner explained the reasons and bases for his 
conclusions based on an accurate recitation of the facts in 
the record.  Cf.  Miller v. West, 11 Vet. App. 345, 348 
(1998) (a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record); Black v. Brown, 5 Vet. App. 177, 180 (1995) (a 
medical opinion is inadequate when it is unsupported by 
clinical evidence).

The Board acknowledges that the veteran and his 
representative maintain that the veteran has additional 
disability due to VA treatment and negligence.  But there is 
no indication that they possess the requisite knowledge, 
skill, experience, training, or education to qualify as 
medical experts for their statements to be considered 
competent evidence with regard to determining additional 
disability, foreseeability of the disability or fault on the 
part of VA.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the Board finds that since the additional disability, 
fault and foreseeability elements have not been established, 
the claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 must be denied.  Loving v. Nicholson, 19 Vet. App. 96 
(2005).


ORDER

Compensation under 38 U.S.C.A. § 1151 for disability 
involving right lower extremity edema, claimed as due to VA 
bypass surgery and subsequent wound infection, is denied.




____________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


